Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-31-2007

Iverson v. Philadelphia
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3668




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Iverson v. Philadelphia" (2007). 2007 Decisions. Paper 1725.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1725


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL


         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT

                     _______________

                       No. 05-3668
                     _______________

                    LEROY IVERSON,

                             Appellant,

                             v.

                CITY OF PHILADELPHIA.

                  ____________________

       On Appeal From the United States District Court
           for the Eastern District of Pennsylvania
                      (No. 04-cv-02275)
          District Judge: Honorable John R. Padova

         Submitted Under Third Circuit LAR 34.1(a)
                    December 14, 2006

Before: FISHER, CHAGARES and GREENBERG, Circuit Judges.

             (Opinion Filed on January 12, 2007)
                   __________________




             ORDER AMENDING OPINION
CHAGARES, Circuit Judge

       IT IS HEREBY ORDERED that the opinion in the above case, filed January 12,
2007, be amended as follows:

       On page 6, third line, delete “Only” and begin sentence with “Iverson.”

       On page 6, fifth line through eighth line, delete “the City did not accede to our
request for further briefing, perhaps intending to rest on its previous statement that it
believed dismissing its counterclaim without prejudice vests this Court with appellate
jurisdiction. (Br. in Opp. at 3 n.1.).” Replace deleted text with “the City timely filed its
response.”

                                           By the Court,



                                           /s/ Michael A. Chagares
                                           Circuit Judge
Dated: January 31, 2007